Citation Nr: 1513233	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the cervical spine. 

2. Entitlement to service connection for headaches. 

3. Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for headaches and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative disc disease of the cervical spine is likely related to service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine is met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a neck disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis and cardiovascular diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran in this case contends that his current neck disability was caused by or related to active service.  Specifically, he noted in a January 2012 statement that, while aboard a Navy ship around 1980, an elevator ramp came down and hit him.  He worked on weapons elevators and has been suffering from neck pain since.  

Service treatment records reflect that in September 1979, the Veteran had treatment for suture removal from the face and neck.  A January 1980 report noted the Veteran complained of neck pain, had decreased range of motion, no swelling, and tenderness to left side of the neck.  The report contained a notation stating "muscle strain?".  A January 1981 report noted the Veteran had a small laceration to his forehead with stiches and no apparent pain.  Both the August 1982 separation examination and report of medical history were silent for any complaints of neck injury or pain.  

The Veteran was afforded a VA examination in March 2012.  The examiner reviewed the Veteran's case file.  The examiner noted in January 1980, there was a single presentation for neck pain in the Veteran's file.  Diagnosis was muscle strain; there was no mention of trauma.  The Veteran reported he was involved in motor vehicle collisions after service.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical spine and opined that the claimed condition was less likely than not incurred in or caused by the claimed-in service injury, event, or illness.  She explained that the noted presentation for neck pain was described as a sprain, not described as associated with trauma.  Furthermore, the Veteran reported it was improved by one evening of relaxation associated with drinking beer, which supported the initial diagnosis of muscle sprain.  The examiner elaborated, stating although there was now documented disc disease, the signs and symptoms of disc disease cannot be treated by alcohol related relaxation, and thus, the current condition of disc disease at one level was not related to any activity of military service.  

A February 2013 VA examination opinion written by the same examiner as the March 2012 VA examination noted the Veteran's file had been reviewed and opined that the Veteran's claimed condition was again less likely than not incurred in or caused by the claimed in-service injury.  She explained she reviewed service treatment records from September 1979, noting there was no indication that there was significant force applied across the head or the neck, January 1980, noting there were no follow up visits for care for persistent pain or neck loss of range of motion, and January 1981, noting there was no evidence this event affected the Veteran's neck at all.  The examiner further noted the injury in 1980 was likely a self-limited sprain, unrelated to minimal disc disease at one level present over 30 years later.  She further explained that the neck sprain was not associated with trauma, but a closer look at the Veteran's service treatment records showed the Veteran did sustain some type of trauma to the neck as the record reported he had a laceration to his neck and stiches.  

A January 2014 VA examination of the Veteran's left shoulder noted the Veteran had a diagnosis of degenerative arthritis of the cervical spine, but that this condition was not causing his left shoulder pain.  The examiner did not address whether the Veteran's neck disability was caused by or related to active service.  

In August 2014, the Veteran submitted an April 2013 private treatment record from Dr. J.M.D. that discussed injuries the Veteran's sustained in service.  Specifically, injuries in September 1979, January 1980, and January 1981.  It was noted the Veteran had a diagnosis of degenerative disc disease of the cervical spine.  The record further stated the Veteran sustained violent injuries to his head and neck in service and concluded it was reasonable to think that these would be the cause of his current neck complaints, even though he had injuries after service.  The report further noted it was as likely as not that his current symptoms are related to his military service.  Dr. J.M.D. explained that injuries in two cases were of sufficient violence to cause lacerations.  The force from an injury of that violence would be enough to cause neck sprains and would also be enough to cause chronic problems.  

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim at least in relative equipoise.  While the March 2012 VA examination and February 2013 VA examination opinion ultimately determined that the Veteran's current neck disability was not related to service, the April 2013 private medical report by Dr. J.M.D. found the Veteran's current symptoms to be related to service.  Furthermore, Dr. J.M.D. explained that two injuries the Veteran suffered in service were of sufficient violence to cause lacerations and the force from an injury of that violence would be enough to cause neck sprains and would also be enough to cause chronic problems.  Moreover, the February 2013 VA examination opinion noted the Veteran did sustain some type of trauma to the neck as the record reported he had a laceration to his neck and stiches.  The Board finds that the private records is adequate and at least as probative as the negative evidence of record.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran has a neck disability related to or incurred in service.  As such, the claim for service connection for degenerative disc disease of the cervical spine is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.


REMAND

The Veteran alleges he currently suffers from headaches and migraines related to service.  Specifically, he noted in a January 2012 statement that while aboard a Navy ship around 1980, an elevator ramp came down and hit him.  He worked on weapons elevators and has been suffering from headache and migraines since.  

Service treatment records reflect that in September 1979, the Veteran had treatment for suture removal from the face and neck.  A January 1981 report noted the Veteran had a small laceration to his forehead with stiches and no apparent pain.

Post-service treatment records noted the Veteran had ongoing complaints of headaches and migraines.  An April 2009 private treatment record noted the Veteran had migraines.  A June 2011 VA treatment record noted the Veteran had a current diagnosis of headaches and noted the Veteran complained of migraine headaches 4-5 times a week.  

As the Veteran suffered two incidents to his head during service, was diagnosed with headaches after service, and has ongoing complaints of migraine headaches, the Board finds the claim must be remanded in order to schedule a VA examination to determine whether the Veteran's headaches and migraines are related to his period of active duty service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claim file any additional evidence not already of record that may have since come into existence. 

2. The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed headaches and migraines.  All indicated studies should be performed.  The claims folder should be provided to the examiner(s) for review of pertinent documents therein in connection with the examination, and the examination report(s) should reflect that such a review was conducted.

The examiner(s) should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches and migraines were incurred in or as a result of injuries sustained during active duty service.  

A complete rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner should explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


